DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

3.	Claims 1, 3-21 are pending.

Response to Arguments and Amendments
4.	Applicant’s arguments, see pages 2-3 on remarks, filed 07/06/2021, with respect to the rejection(s) of claim(s) 1, 3-21 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yujin Tsukada (US 20060114225).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-11, 15-21 are rejected under 35U.S.C 103 as being unpatentable over Vir Phoha (US 8489635), in view of Yujin Tsukada (US 20060114225), further in view of Ori Eisen (US 9396331), hereinafter Eisen.


	Regarding claim 1:
Phoha discloses receive from a second hardware processor keyboard events and associated action types and time stamps a typing sample (preferably a number typing samples) are collected from each authorized individuals. Preferably, the samples are collected at different times the day, to allow for variations in user attention. The samples preferably are collected from a data entry device (such as a "qwerty" key- board on a desktop computer) (Phoha, column 3, [lines 42-47]).
Extract one or more features comprising a latency between a plurality of events associated with the cursor locations, wherein the one or more features are extracted based on the cursor locations and the associated action types and time stamps when a user is providing a typing sample at a computer keyboard, timing information of the typing sample is typically extracted by recording two keystroke events: (1) key press event and (2) key release event. These recordings can be used to ascertain the time when a key was pressed and when a key was released, and the ASCII value of a pressed key and the ASCII value of a released key. The ascertained timing information, regarding the time when a key was pressed and when a key was released, aids in determining: (1) latency between consecutive key press and key release events i.e., the amount of time a key was held down and (2) latency between consecutive key release and key press events i.e., the flight time from a released key to a pressed key. The amount of time a key was held down is referred as 'key hold time' and the flight time from a released key to a pressed key is referred as 'key interval latency' (Phoha, column 4, [lines 38-54]).
And authenticate, identify, or verify a user based on the extracted one or more features and a learning model or a statistical mechanism a typing sample (preferably a number of typing samples) are collected from each authorized individuals. Preferably, the samples are collected at different times of the day, to allow for variations in user attention. The samples preferably are collected from a data entry device (such as a "qwerty" keyboard on a desktop computer). Preferably, the device used for entry of the training data set will be similar to that used for later acquired test data for use in user identification. The number of typing samples in the training data set should be sufficient so that statistical characteristics of the data set are meaningful (Phoha, column 3, [lines 42-53]). However, Phoha fails to disclose a session of a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location, wherein the keyboard event comprises a keystroke on a keyboard. 
Tsukada teaches a session of a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location within a text field at beginning of a keyboard event and associated action with types and time stamps the rotating position of the wheel indicates a cursor function N, in which N is an integer ranging from one to three at a time when the processing operation has been started at step 501 (para 85), and when the cursor function determined by the rotating position of the cursor at the start of the processing operation is the cursor function 1 (in which N is equal to one), for example, a cursor A is displayed in both of the contexts A and B. When the cursor function is the cursor function 2 (in which N is equal to 2) (para 87), examiner interprets at the start of the processing operation is field start location; and wherein the keyboard event comprises a keystroke on a keyboard the pointing device using this track pointer is constituted from the track pointer 116 provided within the key arrangement region of the keyboard, mounting the finger on the track pointer 116 and applying a force in a forward, backward, right, or left direction, movement of the cursor can be controlled (para 144)
It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Tsukada with that of Phoha in order provide a sessrion of cursor locations within a text field associated with action types and time. 
Eisen teaches send an authentication, identification or verification to the second hardware processor  FIG. 2, on any given webpage a user 202 may submit, update, or access information over the Internet 200 by clicking on a button (e.g., a submit button, a login button, an upload button, etc.). When a user clicks on a button, the X and Y coordinates 212 of the cursor event may be sent to an application 222 on a server 220. The application 222 or a validation module 224 may verify whether the X and Y coordinates 212 of the click action fall within the coordinates of the location of the button. Further, the application 222 or a validation module 224 may store the X and Y coordinates 212 of the cursor event on a database 226. The validation module 224 may compare the X and Y coordinates 212 with the X and Y coordinates stored on the database 226 (Eisen, column 5, [lines 1-10]). Examiner interprets that server 220 is the second hardware processor.  It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Phoha with that of Eisen in order to detecting Scripted attacks or bot net activity in a variety of environments and transactions (Eisen , Abstract, [lines 6-7]).

Regarding claim 3:
Phoha, Tsukada and Eisen disclose wherein the one or more features comprise a digraphs, a trigraphs, n-graphs or higher-level features comprising the cursor locations, an action type combination, and other information comprising a key location, a key type, or a field name the seven values present in the vector X1 71 are plotted in the FIG. 4…two values of the vector. X171 and x171 show a variability with the remaining values of vector X171 (Phoha, column 7, [lines 1-8]).

Regarding claim 4:
Phoha, Tsukada and Eisen disclose wherein the processor is to combine the cursor locations, the associated action types, and the associated time stamps into events and stack the events in the session into a stacked event vector, wherein the processor is to extract the one or more features based on the stacked event vector values between two successively pressed keys were calculated. As a consequence, for each typing sample, a set of 26x26=676 vectors is used, each vector containing the extracted key press latency values for a particular combination of letters. For example, the s1 t vector was used to record the extracted key press latency values for the letter pair 'aa' and the 676th vector was used to record the extracted key press latency values for the letter pair 'zz' (Phoha, column 4, [lines 25-34]).


Phoha, Tsukada and Eisen disclose wherein the associated action types comprise a key press or a key release keyboard, timing information of the typing sample is typically extracted by recording two keystroke events: (1) key press event and (2) key release event. These recordings can be used to ascertain the time when a key was pressed and when a key was released, and the ASCII value of a pressed key and the ASCII value of a released key (Phoha, column 4, [lines 39-45]).

Regarding claim 6:
Phoha, Tsukada and Eisen disclose wherein the feature comprises a latency between two consecutive events of an action type combination associated with two or more of the cursor locations in one embodiment, the recordings of key press events and key release events are used to determine the latency between two successively pressed keys (referred as key press latency). Note 'key press latency' is determined by adding the latency between consecutive key release and key press events (i.e., key interval latency) to the key hold time for the first letter in the letter pair (i.e. the latency between consecutive key press and key release events) (Phoha, column 4, [lnes 54-61]).

Regarding claim 7:
Phoha, Tsukada and Eisen disclose wherein the processor is to monitor the text field of an application for the cursor locations, the associated action types and the associated time stamps FIG. 5A, it is assumed that in the case of the context A, cursor functions A, B, and C are assigned to the cursor functions 1 to 3, respectively. It is also assumed that in the case of the context B, the cursor functions A, D, E are assigned to the cursor functions 1 to 3, respectively. The number of the cursor functions may be changed according to the context. It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Tsukada with that of Phoha in order provide a sessrion of cursor locations within a text field associated with action types and time. 


Claim 8 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 9:
Claim 9 is rejected under the same reason set forth in rejection of claim 2.

Regarding claim 10:
Phoha, Tsukada and Eisen disclose comprising combining, via the second processor, the cursor locations, the associated action types, and the associated time stamps into an event the information processing device is constituted from the CPU 11 for performing various processing, the memory 12 for storing various data and the like, for use for processing executed by the CPU 11, the pointing device 13 (Tsukada, para 59). 
It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Tsukada with that of Phoha in order provide a sessrion of cursor locations within a text field associated with action types and time. 


Regarding claim 11:
Claim11 is rejected under the same reason set forth in rejection of claim 4.

Regarding claim 12:
Phoha, Tsukada and Eisen disclose extracted one or more features timing information of the typing sample is typically extracted by recording two keystroke events: (1) key press event and (2) key release event (Phoha, column 4, [lines 38-44]), but fails to disclose comprising combining, via the processor, one or more additional features in a feature space to generate combined features, and authenticating the user based on the combined features and the learning model or the statistical mechanism human action. However, Eisen teaches the system may be able to detect clicks that occur in a similar area or Zone to help with user authentication. In one embodiment of the invention, the system may be able to detect a human user returning, by observing that the human users generally click in one area on a page. Thus, the individual click events may be compared to a "click heat, which observes in the aggregate where users click on a page (White, column 5, [lines 60-66]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Phoha with that of Eisen in order to detecting Scripted attacks or bot net activity in a variety of environments and transactions (Eisen , Abstract, [lines 6-7]).


Regarding claim 13:
Phoha, Tsukada and Eisen disclose comprising updating, via the first processor, the learning model for the user in response to authenticating the user authentication in a variety of con texts, including but not limited to: customers making an online purchase or any online transaction, release of medical information online, an internet Voting system, entering online sweepstakes, purchasing tickets online for an event, etc (Eissen, column 7, [lines 36-41]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Phoha with that of Eisen in order to detecting Scripted attacks or bot net activity in a variety of environments and transactions (Eisen, Abstract, [lines 6-7]).

Regarding claim 14:
Phoha, Tsukada, Eisen disclose wherein authenticating or identifying the user comprises comparing the extracted one or more features to a training set of keystrokes from the user validation module 224 may store the X and Y coordinates 212 of the cursor event on a database 226. The validation module 224 may compare the X and Y coordinates 212 with the X and Y coordinates stored on the database 226. If the validation module 224 detects that many transactions bare the same exact coordinates, then it may alert other applications as to suspected scripted attacks or bot net activity (White, column 5, [lines 10-16]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Phoha with that of Eisen in 

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 16:
Phoha and Tsukada disclose comprising program code executable by the processor to monitor the cursor locations, the associated action types and the associated time stamps, and to collect and integrate additional descriptive information each of the processing in this embodiment of the present invention described above can be constituted as a processing program. This processing program can be stored in a recording medium such as a hard disk (HD) (Tsukada, para 114). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Tsukada with that of Phoha in order provide a sessrion of cursor locations within a text field associated with action types and time. 

Regarding claim 17:
Claim 17 is rejected under the same reason set forth in rejection of claim 10.

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 11.

Regarding claim 19:
Phoha, Tsukada and Eisen disclose comprising program code executable by the processor to extract the one or more features based on two or more related events of a combined action when a user is providing a typing sample at a computer keyboard, timing information of the typing sample is typically extracted by recording two keystroke events: (1) key press event and-(2·) key release event (Phoha, column 4, [lines 38-41]).

Regarding claim 20:
Phoha, Tsukada and Eisen disclose further comprising program code executable by the processor to compare the extracted one or more features in a test to one or more features extracted on a training set of keystrokes from the user or test the extracted features against a machine learning model, a rule-based model, an anomaly detection model, or any statistical-based model (1) competition between naive Bayes models for user identification (CNBM) and (2) similarity based user identification method. A user desiring authorization or identification will type in a test data set, which can be arbitrary text (e.g. the system will present an arbitrary test text for the user to replicate, or the user may simply type a test string). Keystroke parameters are derived from the test sample and compared against the stored authorized user profiles to see if the user can be identified as one of the authorized users (Phoha, column 2, [lines 55-64]). 


Regarding claim 21:
Phoha, Tsukada and Eisen disclose wherein the hardware processor is to not receive, from the second hardware processor, any key code information corresponding to the keystroke (Eisen, Fig.2, server 220, validation module 224 received cursor event and verify). Server 220 is second hardware processor and human user 202 is hardware processor which is not receive any cursor event or any information to verify.


Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.


/THANH H LE/Examiner, Art Unit 2432        
                                                                                                                                                                                                /FATOUMATA TRAORE/Primary Examiner, Art Unit 2436